DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendment and/or remarks filed on 02/01/2021. Claims 1, 8 and 14 have been amended and claim 9 has been canceled. Claims 1-3, 5-8, 10-14, 16 and 18 are currently pending and have been examined. 
The claim rejections under 35 U.S.C. § 103 applied to claims 1-3, 5-14, 16 and 18 set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-029605, filed on 02/19/2016.


Allowable Subject Matter
In view of amended claims and further search, Claims 1-3, 5-8, 10-14, 16 and 18  are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Independent claim 1 is directed to a machine learning device for performing a task using a plurality of industrial machines and learning task sharing for the plurality of industrial machines, the device comprising: a processor configured to observe state variables of the plurality of industrial machines, and learn task sharing for the plurality of industrial machines, on the basis of the observed state variables, wherein when one of the plurality of industrial machines stops and the task is shared by other industrial machines of the plurality of industrial machines, the processor is configured to observe a change in a volume of production by the plurality of industrial machines and observe a task load on the stopped one of the plurality of industrial machines as zero.  
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: “and the processor is configured to set a negative reward when the observed task load exceeds a predetermined allowable range, set a positive reward when the observed task time is shortened, set no reward when the observed task time is not shortened, and update an action value table that determines a value of work sharing for the plurality of industrial machines based on the reward.” 

Independent claim 8 is directed to a machine learning device for performing a task using a plurality of industrial machines and learning task sharing for the plurality of industrial machines, the device comprising: a processor configured to observe state variables of the plurality of industrial machines, and learn task sharing for the plurality of industrial machines, on the basis of the observed state variables, wherein when one of the plurality of industrial machines stops and the task is shared by other industrial machines of the plurality of industrial machines, the processor is configured to observe a change in a volume of production by the plurality of industrial machines and observe a task load on the stopped one of the plurality of industrial machines as zero.
None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly: “wherein the processor is configured to observe the state variables including4Docket No.: 4639-601 a task time from start to end of a series of tasks repeatedly performed by the plurality of industrial machines, and a task load on each of the plurality of industrial machines in an interval from the start to the end of the series of task, the task load being a power consumption of said each of the plurality of industrial machines, and the processor is configured to set a negative reward when the observed task load exceeds a predetermined allowable range, set a positive reward when the observed task time is shortened, set no reward when the observed task time is not shortened, and update a value function for determining a value of task sharing for the plurality of industrial machines on the basis of the observed state variables and the reward.” 

Independent claim 14 is directed to a machine learning method for performing a task using a plurality of industrial machines and learning task sharing for the plurality of industrial machines, the method comprising: observing state variables of the plurality of industrial machines; learning task sharing for the plurality of industrial machines, on the basis of the observed state variables; and when one of the plurality of industrial machines stops and the task is shared by other industrial machines of the plurality of industrial machines, observing a change in a volume of production by the plurality of 
None of the prior arts, either alone or in combination, teaches the limitations of claim 14, particularly: “and the processor is configured to set a negative reward when the observed task load exceeds a predetermined allowable range, set a positive reward when the observed task time is shortened, set no reward when the observed task time is not shortened, and update an action value table that determines a value of work sharing for the plurality of industrial machines based on the reward.”

The closest prior art of record are the following:
Yeung et al. (“Adaptive Load Balancing Between Mobile Robots Through Learning in an Artificial Neural System”) teaches a framework for a class of methods to solve the adaptive load balancing problem using reinforcement learning. 
Rischar et al. (US2015/0316922 A1) teaches industrial control system to determine whether the data is associated with at least one of a plurality of data tags and describes at least one characteristic of the data.
Napp et al.
Dahl et al. (“Multi-robot task allocation through vacancy chain scheduling”) teaches a multi-robot task allocation vacancy chain scheduling (VCS) for better control mechanisms for industrial automation. 
Chilimbi et al. (Project Adam: Building an Efficient and Scalable Deep Learning Training System”) teaches project Adam that achieve high efficiency and scalability through whole system co-design that optimizes and balances workload computation and communication. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 8 and 14, which includes the features “wherein when one of the plurality of industrial machines stops and the task is shared by other industrial machines of the plurality of industrial machines, the processor is configured to observe a change in a volume of production by the plurality of industrial machines and observe a task load on the stopped one of the plurality of industrial machines as zero, and the plurality of industrial machines perform the task based on the learned task sharing, wherein the processor is configured to observe the state variables including a task time from start to end of a series of tasks repeatedly performed by the plurality of industrial machines, and a task load on each of the plurality of industrial machines in an interval from the start to the end of the series of task, the task load being a power consumption of said each of the plurality of industrial machines, and the processor is configured to set a negative reward when the observed task load exceeds a predetermined allowable range, set a positive reward when the observed task time is shortened, set no reward , and update an action value table that determines a value of work sharing for the plurality of industrial machines based on the reward”.  
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126